ANSTEAD, Judge,
concurring specially.
I concur in the affirmance, including my agreement that appellant has not demonstrated that the trial judge who sentenced appellant as an habitual offender was “overruling” an earlier sentencing order by another judge on the more serious counts that had been severed for trial. The earlier sentencing order contained no adjudication of appellant as an habitual offender. The appellant does not challenge the authority of the second judge to impose a separate consecutive sentence on the severed counts. Rather, she challenges only the habitual offender adjudication.
My concern, not argued by appellant, is that the two-part sentencing proceeding that occurred here is inconsistent with a central policy of the sentencing guidelines. That policy generally mandates a single sentencing proceeding and disposition on all pending charges arising out of the same incident. Inconsistent outcomes, such as occurred here on the habitual offender issue, could not occur if a single sentencing was conducted. As noted above, this issue has not been raised in this appeal and it is uncertain whether it could be raised in a post-conviction relief proceeding.